Citation Nr: 1526632	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-31 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from August 14, 2013 through August 16, 2013 at Peace River Regional Medical Center.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 decision of the above Department of Veterans Affairs (VA) Medical Center.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for an infected carotid artery due to surgical treatment has been raised by the record in August 2013 and September 2013 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Treatment records from the Peace River Regional Medical Center (hereinafter Peace River) show that the Veteran presented to the emergency department on August 13, 2013 with fever, redness and swelling on the right side of the neck after undergoing a carotid endarterectomy at the Bay Pines VA medical facility on July 31, 2013.  Dr. Hetal M. Patel, a treating physician at Peace River, wrote in an August 14, 2013 treatment note that he recommended transfer to VA for treatment by the surgeon who treated performed the July 2013 surgery.  Dr. James Bartek, another treating physician at Peace River, also recommended on August 14, 2013 that the Veteran be transferred to VA for further treatment because he did not know whether a patch was placed during the initial surgery, and if so what type.  The Veteran was accepted for transfer to a VA facility on August 14, 2013, and he refused transfer.  The Veteran signed a VA waiver of transfer form on August 14, 2013 indicating that he did not wish to be admitted to a VA hospital and that he elected to stay at Peace River.  The Veteran acknowledged that if he had no insurance coverage he would be financially responsible for the payment of the full balance.  Within three hours of refusing transfer to a VA facility, the Veteran underwent an emergency incision and drainage of the right neck at Peace River.  On August 16, 2013 the Veteran was discharged from Peace River in order to be transferred to Tampa General.

The Veteran's wife wrote in August 2013 that she believes that the surgery the Veteran had at Peace River saved his life.  He signed the VA waiver of transfer form only so that he could have the surgery at Peace River.  After the Veteran was transferred to Tampa General he underwent carotid artery surgery to correct the procedure that had originally been performed at the VA facility.  The Veteran wrote in September 2013 that he went to Peace River after being told by his primary care physician that he had an infection at the site where the operation was performed by VA.  The Veteran noted that this was a complication of the surgery done at a VA facility and that he signed the VA waiver of transfer form under duress.

Dr. Thomas Kartis, the vascular surgeon who performed the August 14, 2013 surgery at Peace River, wrote in October 2013 that it was a lifesaving emergency procedure that had to be performed immediately.  He noted that the right neck abscess was beginning to compromise the airway and breathing.  A friend wrote in a December 2014 statement that she was present when the Veteran received treatment for the infection in his neck and that Dr. Kartis said that the Veteran was going to die if he did not have the surgery at Peace River when he did.

Medical expenses incurred by Veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in certain limited situations where particular statutorily-mandated requirements are met.  Specifically, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 (West 2014) or 38 U.S.C.A. § 1725 (West 2014) and the implementing regulations. 

Under 38 U.S.C.A. § 1728, VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  See also 38 C.F.R. § 17.120.  The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728 as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 (2014), which was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion. 

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002 , all of the following criteria must be met: 

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility or provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) At the time the emergency treatment was furnished the Veteran was enrolled in the VA healthcare system and had received medical services within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The Veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment; 

(g) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and, 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment. 

The criteria above are conjunctive, not disjunctive; accordingly, all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).

In this case, no analysis appears to have occurred of the events as thy unfolded after the Veteran signed a refusal to transfer to VA.  In this regard, it is noted VA facilities were approximately 80 miles away, and within a few hours of signing the refusal the Veteran was undergoing what was described as emergency surgery on the abscess that brought him to the hospital in the first place.  Consideration of these facts should be accomplished.  
Likewise, the record does not show that there has been any development to determine whether the Veteran has health insurance, including Medicare, that would cover his August 14 through August 16, 2013 treatment at Peace River in whole or in part.  This could affect the determination of whether the requirements for reimbursement have been met.  See 38 C.F.R. § 17.1002; Melson, supra.  The claim must be remanded for additional development.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The VAMC should take necessary action to clarify whether the Veteran had Medicare coverage and/or private health insurance at the time of his treatment at Peace River Regional Medical Center from August 13, 2013 through August 16, 2016.

2.  Then re-adjudicate the appeal with consideration of all the facts that emerged during the hospitalization in question, including the distance to the nearest VA facility, and what was characterized as emergency surgery taking place less than 3 hours after the transfer to VA was refused.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



